DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Application filed September 30, 2019; Information Disclosure Statements (IDSs) filed September 30, 2019 and June 15, 2021; and the Response to Restriction Requirement filed June 15, 2021.  

This application is in condition for allowance except for the presence of claims 11-17 directed to an independent or distinct invention non-elected without traverse in Applicant’s June 15, 2021 Response to Restriction Requirement.  Accordingly, claims 11-17 have been cancelled.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on September 30, 2019 and June 15, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 18-20, in the reply filed on June 15, 2021 is acknowledged.

Examiner’s Amendment

Cancel claims 11-17.  


Allowable Subject Matter

Claims 1-10 and 18-20 are allowed.  

The following is a statement of reasons for allowance: the art of record does not show the claimed ReRAM device (and method of operating thereof)  with a core dielectric that is thermally conductive disposed on the bottom electrode; an oxide resistive memory cell disposed along outer sidewalls of the core dielectric and having  inner edges adjacent to the core dielectric, and outer edges that are tapered; an outer coating disposed adjacent to the outer edges of the oxide resistive memory cell; and a top electrode disposed on the core dielectric, the oxide resistive memory cell, and the outer coating.  The cited reference, U.S. Patent No. 8,345,463 B2 to Lee et al., shows generally a tapered resistive memory device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826